20-11161-tmd Doc#186 Filed 06/21/21 Entered 06/21/21 13:44:04 Main Document Pg 1 of
                                         5
20-11161-tmd Doc#186 Filed 06/21/21 Entered 06/21/21 13:44:04 Main Document Pg 2 of
                                         5
20-11161-tmd Doc#186 Filed 06/21/21 Entered 06/21/21 13:44:04 Main Document Pg 3 of
                                         5
20-11161-tmd Doc#186 Filed 06/21/21 Entered 06/21/21 13:44:04 Main Document Pg 4 of
                                         5
20-11161-tmd Doc#186 Filed 06/21/21 Entered 06/21/21 13:44:04 Main Document Pg 5 of
                                         5
